REQUIREMENT FOR UNITY OF INVENTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims had been amended on 3/22/2021. Claims 1-32 had been canceled by applicant. 

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)    A product and a process specially adapted for the manufacture of said product; or
(2)    A product and process of use of said product; or
(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)    A process and an apparatus or means specifically designed for carrying out the said process; or
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

Group I, claims 33-41 are drawn to a first product, a plant cell comprising an overexpressed or inactivated gene, wherein the overexpressed or inactivated gene comprises a protein coding sequence and/or its homologue selected from SEQ ID NOs: 1 to 209 or homologs thereof.
Group II, claims 42-46 are drawn to a second product, a plant cell comprising an overexpressed gene, wherein the overexpressed gene encodes a miRNA comprising the sequence of SEQ ID NO: 210 or a homolog thereof. 
Group III, claims 47-50 are drawn to a third product and a forth product, an isolated nucleic acid sequence comprising the sequence of SEQ ID NO: 211, 212 or 213 or a fragment thereof, polymorphisms of the sequences, a plant cell comprising the polymorphisms, and a first method, a method of producing the plant cell. 

Groups I-III lack unity of invention because the technical feature of Group III is an isolated nucleic acid sequence comprising the sequence of SEQ ID NO: 211, 212 or 213 or a fragment thereof, or polymorphisms of the sequences.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yokogawa et al (Mitochondrial phylogeny certified PGL (Paternal Genome Loss) is of single origin and haplodiploidy sensu stricto (arrhenotoky) did not evolve from PGL in the scale insects. Genes Genet. Syst. 84, 57-66, 2009). 
Yokogawa et al teach a fragment of SEQ ID NO: 211 (100% sequence identity): 
LOCUS       AB439528                1453 bp    DNA     linear   INV 24-JUL-2016
DEFINITION  Asterodiaspis sp. TY265 mitochondrial COX1 gene for cytochrome
            oxidase subunit 1 and COX2 gene, partial cds and partial sequence.
ACCESSION   AB439528
VERSION     AB439528.1
KEYWORDS    .
SOURCE      mitochondrion Asterodiaspis sp. TY265
  ORGANISM  Asterodiaspis sp. TY265
            Eukaryota; Metazoa; Ecdysozoa; Arthropoda; Hexapoda; Insecta;
            Pterygota; Neoptera; Paraneoptera; Hemiptera; Sternorrhyncha;
            Coccoidea; Asterolecaniidae; Asterodiaspis.
REFERENCE   1
  AUTHORS   Yokogawa,T. and Yahara,T.
  TITLE     Mitochondrial phylogeny certified PGL (Paternal Genome Loss) is of
            single origin and haplodiploidy sensu stricto (arrhenotoky) did not
            evolve from PGL in the scale insects (Hemiptera: Coccoidea)
  JOURNAL   Genes Genet. Syst. 84 (1), 57-66 (2009)
   PUBMED   19420801
REFERENCE   2  (bases 1 to 1453)
  AUTHORS   Yokogawa,T. and Yahara,T.
  TITLE     Direct Submission
  JOURNAL   Submitted (30-MAY-2008) Contact:Tadahi Yokogawa Kyushu University,
            Department of Biology, Faculty of Science; 6-10-1, Hakozaki,
            Higashi-ku, Fukuoka, Fukuoka 812-8581, Japan
FEATURES             Location/Qualifiers
     source          1..1453
                     /organism="Asterodiaspis sp. TY265"
                     /organelle="mitochondrion"
                     /mol_type="genomic DNA"
                     /isolate="#265"
                     /host="Quercus serrata"
                     /db_xref="taxon:536002"
     gene            <1..814
                     /gene="COX1"
     CDS             <1..814
                     /gene="COX1"
                     /codon_start=2
                     /transl_table=5
                     /product="cytochrome oxidase subunit 1"
                     /protein_id="BAH47518.1"
                     /translation="YILILPGFGLISQMMNNEIGKIEIFSKMNMIYAMISIGILGFIV
                     WAHHMFTIGIDVNSQLYFMSATMIIAIPTSIKIFSWILTLNGNLIMMSPMILWLISFI
                     LMFTLGGFTGIILSNSIIDMNLHDTYYVIAHFHYVLSMGVLFSIISSFIFWFPLMFNY
                     SINKNYLLINFINMFMSINLTFFPQHILGLNGMPRRYIMFSDYYIFWNLLSSIGSFMS
                     ILFTVLFLLILFKSLTNKMKILFKIKNTNNEWYNNSPSLIHSFNESNLIINK"
     gene            917..>1453
                     /gene="COX2"
     misc_feature    917..>1453
                     /gene="COX2"
                     /note="cytochrome oxidase subunit 2;
                     the possibility of a frameshift (RNA editing or ribosomal
                     slippage)"
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
56.5 bits(30)
0.027
30/30(100%)
0/30(0%)
Plus/Minus

Query  1607  ATTAATAAAAATAAAACAGTAAATAAAATA  1636
             ||||||||||||||||||||||||||||||
Sbjct  684   ATTAATAAAAATAAAACAGTAAATAAAATA  655

In addition, the sequences (SEQ ID NOs) of Group I and Group II are structurally different from that of Group III.  
In accordance with 37 CFR 1.499, Applicant is required, in reply to this office action, to elect a single invention to which the claims must be restricted.  The applicant is required to elect one group of invention to be examined.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
Election 1.  If Group I is elected, applicant is required to elect a single polynucleotide sequence from:  
SEQ ID NO: 1-208, or 209. 
If Group I is elected, applicant is also required to elect a single term that the plant cell comprises from:  
i) in the endogenous promoter of the gene one or more mutations that increase the expression of the gene; 
ii) a heterologous nucleic acid comprising the gene; 
iii) one or more mutations in the endogenous promoter of the gene that inhibits or abolishes the expression of the gene; 
iv) an inhibitory oligonucleotide that inhibits or abolishes the expression of the gene; 
v) a deletion of the endogenous gene; 
vi) the overexpressed or inactivated gene integrated into the germplasm of the plant cell or the plant; 
or 
vii) the overexpressed gene under soybean endogenous promoter and/or an exogenous promoter.

Election 2.  If Group III is elected, applicant is required to elect a single polynucleotide sequence from:  
SEQ ID NO: 211, 212, or 213.  
If Group III is elected, applicant is also required to elect a single polymorphism sequence from the list of Table 8. The elected polymorphism sequence must be a polymorphism sequence of the elected polynucleotide sequence above (SEQ ID NO: 211, 212, or 213).  

Each species is biochemically divergent from the other based on its different sequence and source plant.
Applicants are also reminded that different nucleotide sequences and/or amino acid sequences are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute different inventive concepts under the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each nucleotide and/or amino acid sequence is presumed to represent an independent and distinct inventive concept, subject to a restriction requirement pursuant to 35 U.S.C. 121 ad CFR 1.141 et seq. Additionally, each sequence will require a separate search in order to find the closest prior art associated with, and there is no indication that each of the sequences would be directed to the same prior art. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims: 33-41, 47-50. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Wayne Zhong/
Examiner, Art Unit 1662

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662